Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claim 1 is pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding claim 1, Step 1, the claim is directed to a method, which falls into a statutory category of invention. However, the claim further recites limitations directed to mathematical equations, and therefore, according to Step2A, the claim is found to recite a judicial exception of at least a “mathematical concept” (eg, mathematical formulas or equations) and the steps are taken to be abstract ideas. Finally, under Step2B, the claim’s additional elements are not sufficient to amount to significantly more than the judicial exception because the claimed components (ie, rolling bearing elements) are recited at a high level of generality; and the data collection and the presenting of a result are merely extra solution activity required to obtain and evaluate the data that is required by the abstract idea. The Examiner notes regarding Step2B: additional elements that invoke computers or other machinery (eg, to receive, store, or transmit data, or simply adding a general purpose computer or computer components) merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception (MPEP § 2106.05(f)(2)). In Applicant’s case, limitations such as “extracting”, “converting” and “adopting” invoke the use of a generic computing device and are not found to amount to significantly more than the abstract idea.

Examiner Note with Regards to Prior Art
The patentable subject matter of claim 1 would distinguish over the prior art of record if rewritten or amended to overcome the 35 USC § 101 rejections.
Claim 1 distinguishes over the prior art for the following reasons: 
Neither the prior art of record nor a combination of the prior art searched discloses the claim limitations of claim 1.
Though the prior art discloses a fault transfer diagnosis method for rolling element bearings based on polynomial kernel induced feature distribution adaptation; the prior art fails to teach or suggest the further inclusion of generating a probability distribution using the claimed equations. Thus, these limitations, in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art, without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061.The examiner can normally be reached on M-F, 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LISA E PETERS/Primary Examiner, Art Unit 2862